                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

                                                  )
MICHAEL R. DUNAWAY,                               )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )           Case No. 2:18-CV-00009-NCC
                                                  )
NANCY A. BERRYHILL,                               )
Acting Commissioner of Social Security,           )
                                                  )
         Defendant.                               )

                                MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner denying the application of Michael R. Dunaway (“Plaintiff”) for

Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§

1381, et seq. and for Disability Insurance Benefits (“DIB”) under Title II of the Social Security

Act, 42 U.S.C. §§ 401, et seq. Plaintiff filed a brief in support of the Complaint (Doc. 14),

Defendant filed a brief in support of the Answer (Doc. 19), and Plaintiff filed a reply brief in

support of the Complaint (Doc. 20). The parties have consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to Title 28 U.S.C. § 636(c) (Doc. 9).

                                   I. PROCEDURAL HISTORY

       Plaintiff filed his applications for DIB and SSI on February 12, 2015 (Tr. 187–215).

Plaintiff was initially denied on April 23, 2015, and he filed a Request for Hearing before an

Administrative Law Judge (“ALJ”) (Tr. 112–119, 122–23). After a hearing, by decision dated

February 17, 2017, the ALJ found Plaintiff not disabled (Tr. 16–35). On December 26, 2017, the
Appeals Council denied Plaintiff’s request for review (Tr. 5–10). As such, the ALJ’s decision

stands as the final decision of the Commissioner.

                                                               II. DECISION OF THE ALJ

              The ALJ determined that Plaintiff has not engaged in substantial gainful activity since

June 26, 2014, the alleged onset date (Tr. 21). The ALJ further found Plaintiff has the severe

impairments of degenerative disc disease, status-post hernia repair, diabetes mellitus, coronary

artery disease, status-post myocardial infarction, seizures, obesity, depression, anxiety, and post-

traumatic stress disorder (“PTSD”), but the ALJ found that no impairment or combination of

impairments met or medically equaled the severity of one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1 (Tr. 21–23).

              After considering the entire record, the ALJ determined Plaintiff has the residual

functional capacity (“RFC”) to perform sedentary work1 with the following limitations (Tr. 23).

He can lift/carry ten pounds occasionally and five pounds frequently (Id.). He can stand/walk

two hours of an eight-hour workday and sit six hours out of an eight-hour workday (Id.). He

cannot climb or balance (Id.). He can occasionally stoop, but cannot kneel, crouch, or crawl

(Id.). He can frequently reach and handle (Id.). He must avoid hazards such as dangerous

machinery and unprotected heights (Id.). He cannot drive as part of his work duties (Id.). He is

capable of simple routine tasks throughout the workday in an occupation that does not require

him to communicate with the general public on behalf of his employer (Id.).



                                                            
1
 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined
as one which involves sitting, a certain amount of walking and standing is often necessary in
carrying out job duties. Jobs are sedentary if walking and standing are required occasionally and
other sedentary criteria are met.” 20 C.F.R. §§ 404.1567(a), 416.967(a).

                                                                        -2-
 
       The ALJ found Plaintiff unable to perform any past relevant work but that there are jobs

that exist in significant numbers in the national economy that Plaintiff can perform including

wafer breaker, document preparer, and semiconductor bonder (Tr. 29–30). Thus, the ALJ

concluded Plaintiff is not disabled (Tr. 30). Plaintiff appeals, arguing a lack of substantial

evidence to support the Commissioner’s decision (Doc. 14).

                                      III. LEGAL STANDARD

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails

to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590–91 (8th Cir. 2004)). In this sequential analysis, the

claimant first cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may

be terminated at step two only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430–31 (8th Cir. 1996)).

       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).




                                                 -3-
 
If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id.

       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ

will review a claimant’s RFC and the physical and mental demands of the work the claimant has

done in the past. 20 C.F.R. § 404.1520(f).

       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national

economy that can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874

n.3. If the claimant meets these standards, the ALJ will find the claimant to be disabled. “The

ultimate burden of persuasion to prove disability, however, remains with the claimant.” Young v.

Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart, 356 F.3d 926, 931

n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)); Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability and to demonstrate

RFC remains on the claimant, even when the burden of production shifts to the Commissioner at

step five.”). Even if a court finds that there is a preponderance of the evidence against the ALJ’s

decision, the decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is less than a preponderance but

is enough that a reasonable mind would find it adequate to support the Commissioner’s




                                                -4-
 
conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). See also Cox v.

Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

       It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Cox, 495 F.3d at 617. Instead, the district court must simply determine whether the

quantity and quality of evidence is enough so that a reasonable mind might find it adequate to

support the ALJ’s conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing

McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of

the ALJ, who is the fact-finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004).

Thus, an administrative decision which is supported by substantial evidence is not subject to

reversal merely because substantial evidence may also support an opposite conclusion or because

the reviewing court would have decided differently. Krogmeier, 294 F.3d at 1022.

       To determine whether the Commissioner’s final decision is supported by substantial

evidence, the court is required to review the administrative record as a whole and to consider:

       (1) Findings of credibility made by the ALJ;

       (2) The education, background, work history, and age of the claimant;

       (3) The medical evidence given by the claimant’s treating physicians;

       (4) The subjective complaints of pain and description of the claimant’s physical activity
       and impairment;

       (5) The corroboration by third parties of the claimant’s physical impairment;

       (6) The testimony of vocational experts based upon proper hypothetical questions which
       fairly set forth the claimant’s physical impairment; and

       (7) The testimony of consulting physicians.

Brand v. Sec’y of Dep’t of Health, Educ. & Welfare, 623 F.2d 523, 527 (8th Cir. 1980).




                                                -5-
 
                                                               IV. DISCUSSION

              In his appeal of the Commissioner’s decision, Plaintiff raises three issues. First, Plaintiff

generally argues the ALJ erred in his credibility analysis of Plaintiff’s testimony (Doc. 14 at 8).

Second, Plaintiff asserts the ALJ erred in his RFC determination because he did not take into

consideration Plaintiff’s hyper somnolence (Id.).2 Third, Plaintiff argues the ALJ did not give

proper weight to the opinion of the treating psychiatric nurse practitioner (Id.). Because the ALJ

erred in failing to adequately consider Plaintiff’s somnolence in making his RFC determination,

the Court will address that issue alone.

              A. Background.

              Plaintiff claims two different bases for his disability: mental and physical. Plaintiff

alleges an onset date of June 26, 2014, when he was forty-four years old (Tr. 41, 187).

              On his application for Social Security benefits, Plaintiff listed the following illnesses,

injuries, or conditions: post-traumatic stress disorder (“PTSD”), depression, insomnia, sleep

apnea, back pain, panic and anxiety attacks, issues with anger, mood swings, trust issues,

epilepsy, degenerative joint disease in his knees and shoulders, and status post brain abscess

from infection (Tr. 80–81, 203, 236). In his application for benefits, he explained the insomnia

makes it hard for him to keep his scheduled hours of work, he has difficulty sleeping, he has to

lay down more than normal, and the sleep aids and other multiple medications he takes for his

physical and mental ailments make him groggy or drowsy (Tr. 266–67, 272, 281).

              Testifying before the ALJ, Plaintiff explained that his problems initially began in 2001

when doctors discovered he had an infected tooth, which led to an infection in his brain and

required Plaintiff to have emergency craniotomy surgery to remove the brain abscess that had

developed (Tr. 45). The recovery was extended, lasting for approximately six months, but
                                                            
2
    Somnolence is an inclination to sleep. Stedman’s Medical Dictionary 1656.
                                                                    -6-
 
Plaintiff was able to return to work (Id.). He testified he has ongoing residual mental and

physical problems after that surgery, including headaches, vision problems, depression, anxiety,

PTSD, generalized fear (e.g., fear of the brain abscess happening again, fear of dying),

reclusiveness, and anger outbursts (Tr. 46). He also testified the anxiety and PTSD increased in

the intervening three years from the time he returned to work after the brain surgery to his

alleged disability onset date (Id.). He was prescribed medication for his psychiatric and anxiety

issues (Tr. 49). Plaintiff ultimately started missing about three days a week of work as a result of

his anxiety (Id.). Moreover, he experienced grand mal and petit mal seizures after his brain

surgery, with the petit mal seizures continuing to the date of the hearing (Tr. 49–50). In addition,

he has diabetes, which was discovered after a heart attack in February 2016, and he experiences

associated neuropathy (Tr. 50–51). He also experiences headaches, impaired or blurred vision,

angina, and shortness of breath (Tr. 52–53). Moreover, he stated he has degenerative joint

disease and experiences chronic lower back pain (Tr. 56). He also reported experiencing road

rage and difficulty focusing (Tr. 58–59).

       Plaintiff testified specifically about problems sleeping. He reported he had been

diagnosed with sleep apnea and uses a CPAP machine (Tr. 56). Because of his insomnia and

sleep apnea, he reported having trouble going to and staying asleep even with the use of sleep

medication, Ambien (Tr. 56). He reported waking several times a night, napping during the day,

and spending most of his day in bed watching television (Tr. 57–58).

       On the alleged onset date of June 26, 2014, Plaintiff’s employer terminated him after he

was unable to return from an extended six-month medical leave (Tr. 44). He initially sought

leave for depression-related issues, but doctors discovered a double hernia while he was on

leave, resulting in successful surgery (Tr. 44). Plaintiff testified that June 2014 was “when



                                                -7-
 
everything just kind of bottomed out” (Tr. 60). He testified he ultimately left work due to

depression (Tr. 47). Plaintiff worked for the same employer, Rent-A-Center, for approximately

fifteen years continuously (Tr. 42, 218–21, 237). There, he managed employees, helped

customers, worked on the computer, moved appliances onto delivery trucks, cleaned, and

answered the phones (Tr. 43, 238). At some point, he entered a supervisory role as store

manager (Tr. 43, 237–38). After being fired, Plaintiff did not apply for unemployment benefits

(Tr. 44, 187).

       B. RFC

       The Regulations define RFC as “what [the claimant] can do” despite his “physical or

mental limitations.” 20 C.F.R. § 404.1545(a). “When determining whether a claimant can

engage in substantial employment, an ALJ must consider the combination of the claimant’s

mental and physical impairments.” Lauer, 245 F.3d at 703. “The ALJ must assess a claimant’s

RFC based on all relevant, credible evidence in the record, ‘including the medical records,

observations of treating physicians and others, and an individual’s own description of [her]

limitations.’” Tucker v. Barnhart, 363 F.3d 781, 783 (8th Cir. 2004) (quoting McKinney, 228

F.3d at 863). See also Myers v. Colvin, 721 F.3d 521, 526 (8th Cir. 2013).

       To determine a claimant’s RFC, the ALJ must move, analytically, from ascertaining the

true extent of the claimant’s impairments to determining the kind of work the claimant can still

do despite his impairments. Anderson v. Shalala, 51 F.3d. 777, 779 (8th Cir. 1995). “Although

it is the ALJ’s responsibility to determine the claimant’s RFC, the burden is on the claimant to

establish his or her RFC.” Buford v. Colvin, 824 F.3d 793, 796 (8th Cir. 2016) (internal citations

omitted). The Eighth Circuit clarified in Lauer that “[s]ome medical evidence ... must support

the determination of the claimant’s RFC, and the ALJ should obtain medical evidence that

addresses the claimant’s ability to function in the workplace[.]” 245 F.3d at 704 (quoting Dykes
                                                -8-
 
v. Apfel, 223 F.3d 865, 867 (8th Cir. 2000) (per curiam) and Nevland v. Apfel, 204 F.3d 853, 858

(8th Cir. 2000)). Thus, an ALJ is “required to consider at least some supporting evidence from a

professional.” Id. See also Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010) (“The ALJ

bears the primary responsibility for determining a claimant’s RFC and because RFC is a medical

question, some medical evidence must support the determination of the claimant’s RFC.”);

Eichelberger, 390 F.3d at 591.

       Plaintiff argues the ALJ erred when he did not evaluate the evidence regarding hyper

somnolence or naps when determining a proper RFC because if Plaintiff’s testimony about daily

naps is found to be credible, then even the sedentary jobs identified by the vocational expert

would not be available (Doc. 14 at 13). Under the circumstances of this case, the Court agrees.

       The medical records substantiate Plaintiff’s subjective complaints of a sleep disturbance.

Plaintiff’s subjective complaints of insomnia, including prescribed medication, and somnolence

are documented throughout his medical records (See, e.g., Tr. 328, 337, 343, 353, 360–61, 391,

410–12, 414, 430, 432, 436, 462, 555, 624, 653, 672, 682, 694, 702, 712, 721, 731, 772, 786,

791, 835, 841). For example, in October 2014, Plaintiff’s chief complaint was not sleeping well,

and he indicated his Ambien was not working well (Tr. 410). As another example, in January

2015, Plaintiff reported he slept only a couple hours at a time, around the clock (Tr. 432). And

in June 2016, he reported trouble falling asleep, staying asleep, or sleeping too much and feeling

tired or having little energy nearly every day (Tr. 731).

       Moreover, Plaintiff’s complaints of insomnia and somnolence figured prominently in the

ALJ’s questioning of Plaintiff during the administrative hearing. The ALJ specifically

questioned Plaintiff at some length about his reports of insomnia and somnolence (Tr. 62–64).

When the ALJ asked whether Plaintiff thought he would be able to work a sit-down job with his



                                                 -9-
 
medical conditions, Plaintiff answered “No” (Tr. 62). In response to follow-up questions from

the ALJ about what would keep him from doing such a job, Plaintiff explained, “my depression,

my insomnia, not being able to get enough sleep at night. I would not be able to keep a regular

schedule” (Id.). Plaintiff further explained he does not sleep consistently at night and “sleep[s]

in shifts basically in the day” (Id.). He next testified his insomnia got worse since the brain

surgery in 2011 and his sleep medication is ineffective (Tr. 63). The following exchange

between the ALJ then occurred:

               Q [ALJ] Okay. So when you say your insomnia would keep you from
       doing a sit-down job, are you telling me that you’re incapable of staying awake
       for eight hours?

               A [Plaintiff] I stay awake three, four hours at a time consistently.

               Q But like day to day you’re taking naps after three to four hours –

               A Yeah. I take a lot –

               Q -- everyday?

               A I take a lot of naps. Yes.

(Tr. 63–64). After Plaintiff’s attorney asked a couple unrelated follow-up questions, the ALJ

returned to asking Plaintiff specific, pointed questions regarding his somnolence/napping during

the day (Tr. 71–72). In response, Plaintiff explained “I’m sleepy all the time” (Tr. 71). The

following exchange then took place:

              Q [ALJ] So is it just like you can’t help it but to sleep type of nap [sic]?
       You’re not going down to purposely take a nap? It’s just your – you just can’t stay
       awake anymore? Is that it?

               A [Plaintiff] Yes.

             Q And does that occur even when you’re up and moving around or only
       when you’re in bed?




                                                -10-
 
                      A I get tired and then I’ll get flushed and then I go lay back down. It
              seems like since my surgery with my brain and everything, it’s just a mess. It’s
              just gotten worse.

                      Q On an average day and if you like really pushed yourself because you
              had to go do something, how long would you have to lie down before you could
              get back up after a nap?

                             A If I had to push myself?

                     Q Yeah. I’m just trying to visualize your having to take naps and I think
              did you say three to four hour and then you have to take a nap? Is that what you
              said?

                     A Probably like five, push myself and then I wanted to, you know, get
              something done, I’d probably have to go take a nap after about three to four hours
              probably.

                     Q And how long would you have to lie down for before you’d have to get
              back up?

                       A I usually -- if I take a nap, it’s like an hour or two, maybe longer . . .
              So, it’s not a set schedule with me anymore. . . . My body just shuts down and
              then I’m there. I’m done.

(Tr. 71–72).

              Despite the prominence of the insomnia and somnolence in the ALJ’s questioning, it is

not clear that the ALJ considered or appropriately acknowledged this in making his RFC

determination. As background, the ALJ did not mention either the insomnia or somnolence in

the second step of the sequential analysis (Tr. 21). Therefore, the Court must assume the ALJ

found these alleged impairments to be non-severe. Regardless, even non-severe impairments

must be considered in the RFC analysis. See 20 C.F.R. § 416.945(a)(2); Ford v. Astrue, 518

F.3d 979, 981 (8th Cir. 2008). A discussion of the insomnia or somnolence is notably absent

from the ALJ’s evaluation of Plaintiff’s subjective complaints3 and RFC determination (See Tr.


                                                            
3
  As Defendant notes, Social Security Ruling 16-3p eliminated the term “credibility” from the
analysis of subjective complaints. However, the regulations remain unchanged: “Our
                                                               -11-
 
23–28). The ALJ makes only one passing reference to “difficultly sleeping” in listing out

multiple limiting mental impairments (Tr. 26).4

              While the Court believes a close question is presented here, the Court finds it prudent to

remand based on the specific circumstances in this case. Had the ALJ included a specific

discussion regarding whether Plaintiff’s insomnia or somnolence, viewed alone or in

combination with his other physical and mental impairments, presented no additional functional

limitations, the result may have been different. Based on the circumstances of this case—

particularly the ALJ’s pointed questions to Plaintiff and Plaintiff’s responses—the Court

concludes the failure to include such a discussion constitutes reversible error. See Weeks v.

Colvin, No. 1:14-CV-56 NAB, 2015 WL 5306183, at *3, 4–5, 10 (E.D. Mo. Sept. 10, 2015)

(finding error when ALJ did not discuss sleep disorder/insomnia in decision when Plaintiff

testified he had limited daily activities, rarely left the house, and needed to nap during the day

due to consistent fatigue). Plaintiff testified he generally could go no more than three to four

hours—and five at most—before needing to take a one- to two-hour nap (Tr. 71–72). And when

the ALJ asked the vocational expert (“VE”) at the administrative hearing about the impact of

being off task approximately twenty percent of the workday or taking an additional unscheduled

break thirty minutes per workday, the VE testified that would eliminate all jobs (Tr. 76).

Therefore, the Court cannot say the ALJ’s RFC determination is based on substantial evidence in

light of Plaintiff’s testimony. Cf. McConnell v. Colvin, No. 1:15CV00124 AGF, 2016 WL

3165875, at *3 (E.D. Mo. June 7, 2016) (emphasis added) (finding no error in ALJ’s RFC

                                                                                                                                                                                                
regulations on evaluating symptoms are unchanged.” SSR 16-3p, 2017 WL 5180304 (Oct. 25,
2017); 20 C.F.R. §§ 404.1529, 416.929.
4
  Similarly, the ALJ makes one passing reference to “naps during the day” when analyzing
Plaintiff’s limitations regarding concentrating, persisting, or maintaining pace in step three of the
sequential analysis (Tr. 22).
                                                                                           -12-
 
assessment when, while the plaintiff testified he had insomnia, “he did not testify to any work-

related functional limitations that were attributed to insomnia, such as needing to nap during the

day.”); Smith v. Colvin, 2014 WL 1018098, at *4 (W.D. Mo. Mar. 14, 2014) (rejecting claim that

ALJ failed to consider the plaintiff’s insomnia where the plaintiff did not identify any work-

related restrictions attributable to insomnia, such as fatigue/excessive daytime sleeping).

       It may well be that the ALJ did evaluate Plaintiff’s complaints of insomnia and

somnolence and found them to be unsupported. For instance, it is possible the ALJ determined

the objective medical findings contained in the records did not support the degree of limitation

alleged by Plaintiff regarding these alleged limitations. See, e.g., Buford, 824 F.3d at 797 (citing

Juszczyk v. Astrue, 542 F.3d 626, 632 (8th Cir. 2008)) (deferring to ALJ’s credibility

determination where the objective medical evidence did not support the claimant’s testimony

regarding the depth and severity of impairments and “the ALJ adequately articulated his reasons

for not fully crediting [the plaintiff’s] subjective complaints”). Moreover, it may well be that the

ALJ concluded Plaintiff did not meet his burden in demonstrating the need for a limitation based

on these complaints. See, e.g., Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (“It is

the claimant’s burden, and not the Social Security Commissioner’s burden, to prove the

claimant’s RFC.”) However, absent a meaningful acknowledgement of these alleged limitations

in the ALJ’s decision, the Court would be left to speculate as to the ALJ’s ultimate determination

on these issues. See Weeks, 2015 WL 5306183, at *10 (citing Jones v. Chater, 65 F.3d 102, 104

(8th Cir. 1995)) (“Although the ALJ may have considered and for valid reasons rejected

evidence of plaintiff’s sleep disorder, [the] decision is nevertheless silent in this regard. As such,

this Court would be left to speculate as to whether any rejection of this evidence would be

supported by substantial evidence on the record as a whole. This, the Court cannot do.”); Allen



                                                -13-
 
v. Astrue, No. 4:10-CV-00001-NKL, 2010 WL 4643128, at *5 (W.D. Mo. Nov. 9, 2010) (finding

RFC improperly determined when ALJ’s decision to disregard Plaintiff’s allegations of daytime

hyper somnolence was not based on substantial evidence). The ALJ’s duty to develop the record

is not never-ending and does not include the obligation to disprove every possible impairment.

McCoy v. Astrue, 648 F.3d 605, 612 (8th Cir. 2011). But given the emphasis on somnolence in

Plaintiff’s testimony and the prominence placed on it during the ALJ’s questioning, the Court

finds the proper decision is to remand for further discussion. On remand, the reviewing ALJ

might discount Plaintiff’s statements on this point when evaluating Plaintiff’s subjective

symptoms or might otherwise find Plaintiff has not met his burden. Such a conclusion on

remand would not be inconsistent with this Court’s decision.

                                       V. CONCLUSION

       For the foregoing reasons, the Court finds the ALJ’s decision was not based on

substantial evidence in the record as a whole. Though the Court does not make an ultimate

determination regarding Plaintiff’s disability, the Court finds this case should be reversed and

remanded. On remand, the ALJ is directed to properly consider Plaintiff’s reports of insomnia

and hyper somnolence in evaluating Plaintiff’s subjective complaints and determining the RFC;

further develop the medical record if necessary; and then continue with the next steps of the

sequential evaluation process.

       IT IS HEREBY ORDERED that this action is REVERSED AND REMANDED to the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further consideration in

accordance with this Memorandum and Order.

       A separate Judgment will accompany this Order.




                                               -14-
 
    Dated this 4th day of March, 2019.

                                                  /s/ Noelle C. Collins
                                                NOELLE C. COLLINS
                                                UNITED STATES MAGISTRATE JUDGE




                                         -15-
 
